Citation Nr: 0935454	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-36 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for a bilateral eye 
disorder.

4.	Entitlement to service connection for sleep apnea.

5.	Whether new and material evidence has been received to 
reopen a claim for service connection for a right ankle 
injury.

6.	Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
injury.

7.	Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 3, 1980 to March 
26, 1980.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to the benefits sought. 

During pendency of the case, in May 2009, the Veteran 
testified at a hearing before the undersigned Veterans Law 
Judge in Washington, D.C., a transcript of which is of 
record. Following the hearing in July 2009, the Veteran 
provided additional evidence consisting of VA outpatient 
medical records, along with a waiver of RO initial 
consideration. 38 C.F.R. §§ 20.800, 20.1304(c) (2009).


FINDINGS OF FACT

1.	Bilateral hearing loss was not incurred or aggravated 
during military service.

2.	Tinnitus was not incurred or aggravated during military 
service.

3.	The Veteran does not currently have a bilateral eye 
disorder. 

4.	Sleep apnea was not incurred or aggravated during 
military service.

5.	In an August 2004 rating decision the RO denied a claim 
for service connection for bilateral ankle injuries. A 
December 2004 rating decision denied service connection for 
hypertension. The Veteran did not appeal from the decisions.

6.	Since then, no additional evidence has been obtained 
which relates to an unestablished fact necessary to 
substantiate these claims.


CONCLUSIONS OF LAW

1.	The criteria for service connection for bilateral 
hearing loss are not met.                  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);         
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).

2.	The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.	The criteria for service connection for a bilateral eye 
disorder are not met.            38 U.S.C.A. §§ 1110, 1111, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).

4.	The criteria for service connection for sleep apnea are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).



5.	The August 2004 rating decision which denied a claim for 
service connection for bilateral ankle injuries is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 20.200, 20.201 (2009).

6.	The December 2004 rating decision which denied a claim 
for service connection for hypertension is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201 (2009).

7.	New and material evidence has not been received to 
reopen the previously denied claims. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated from March 2007 and 
July 2007,    the RO notified the Veteran as to each element 
of satisfactory notice set forth under the Pelegrini II 
decision pertaining to the claims on appeal. The Statements 
of the Case (SOCs) explained the general criteria to 
establish claims for service connection, including to reopen 
a previously denied claim for that benefit.            The 
VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi,        16 Vet. App. 183, 186-87 (2002). The July 
2007 notice correspondence provided information concerning 
both the disability rating and effective date elements of a 
pending claim for benefits. In addition, the March 2007 
notice letter provided a claim-specific definition of "new 
and material" evidence as required under the Kent decision. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice letters each comported with the timing of notice 
requirement by having preceded issuance of the respective 
applicable rating decisions on appeal.
The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining service 
treatment records (STRs), and records of VA outpatient 
treatment. The Veteran has also undergone a VA audiological 
examination. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). The 
Veteran has provided copies of additional private medical 
records, and personal statements. The Veteran testified 
during a May 2009 Central Office hearing before the 
undersigned. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Bilateral Hearing Loss and Tinnitus

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as an organic disease of the 
nervous system, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. See 38 C.F.R. § 3.385.

The Veteran's February 1980 service entrance examination 
indicates that on audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
30
LEFT
15
10
5
10
20



The Veteran underwent a VA audiological examination in August 
2008. On the authorized audiological evaluation pure tone 
thresholds, in decibels, consisted of:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
50
50
LEFT
25
25
30
30
40

Speech audiometry revealed speech recognition ability of 100 
percent in both ears. The Veteran did not indicate any 
complaints of tinnitus. The VA examiner stated that review of 
the claims folder indicated a pre-existing hearing loss in 
the right ear at 4000 Hertz during an enlistment exam of 
February 1980, while hearing thresholds in the left ear were 
within normal limits. No separation audio exam was found 
during separation from active duty less than 30 days later. 
There was a note of hearing loss in his left ear on his 
dental questionnaire during an enlistment physical; however, 
the audio exam dispelled this. The examiner further observed 
there were no complaints of tinnitus revealed in the military 
records. The Veteran also reported a long history of 
occupational noise exposure following his brief military 
service. The diagnosis was bilateral high-frequency 
sensorineural hearing loss.

The VA examiner expressed the opinion that since there was 
not a separation audio exam, and although there was a 
positive history of civilian occupational noise exposure, a 
definitive opinion regarding hearing loss as a result of 
active duty service could not be formed without resort to 
speculation. According to the examiner, since there were no 
documented complaints of tinnitus in the medical records, he 
was of the opinion that current tinnitus was less likely than 
not related to military service.

The Veteran during a May 2009 Board hearing testified that he 
recalled having had considerable noise exposure during 
service while present at the firing range practicing using an 
M-16 rifle. While he used ear protection he states that the 
fit on his ears was not proper.

The competent and probative evidence in this case is absent 
sufficient findings to warrant service connection for 
bilateral hearing loss. The Veteran did not have hearing loss 
within the scope of VA regulations during his active service, 
and while a present hearing loss disability exists within the 
parameters of 38 C.F.R. § 3.385, the record must further show 
a current disability linked by competent evidence to military 
service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993), 
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(discussing requirement of medical causation in establishing 
service connection on a theory of direct incurrence); 38 
C.F.R. § 3.303(d). See also Duenas v. Principi, 18 Vet. App. 
512, 516 (2004). 

The service treatment history reveals that hearing loss in 
the left ear at 4000 Hertz was originally noted at service 
entrance, but provides no indication of progression of the 
same during military service. A treatment record one week 
before service separation noting this left ear hearing loss 
as sustained "while on active duty" is therefore 
technically incorrect, as the relevant symptomatology 
preceded service. No further documentation of hearing loss is 
of record. The Veteran's own assertions of in-service noise 
exposure should still receive consideration in determining 
the etiology of his claimed disorder. See Hensley v. Brown, 5 
Vet. App. 155, 158 (1993). See also, Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995). 

However, based on analysis of the factual background the 
August 2008 VA examiner was unable to determine the etiology 
of hearing loss absent resort to speculation. The law 
precludes a grant of service connection of the basis of 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). Given the relatively brief time 
period in which the Veteran had service and the extensive 
post-service civilian occupational noise exposure, the Board 
also considers it unlikely that another medical examination 
would result in a more definitive opinion, or for that matter 
provide significant evidentiary support in furtherance of the 
Veteran's claim. 

Consequently, the preponderance of the medical evidence 
weighs against the Veteran's claim on subject of an 
etiological relationship between claimed bilateral hearing 
loss and service. 

Pertaining to tinnitus, there is no indication of this 
disability documented during service, or for that matter at 
any point post-service. Based upon the lack of relevant 
findings during service, or for a significant time period 
thereafter, the August 2008 VA examiner has ruled out a 
causal connection between tinnitus and in-service noise 
exposure. There is no contrary opinion of record, or other 
competent basis upon which to associate tinnitus with a 
precipitating incident of the Veteran's service.

As the Veteran is a layperson, moreover, his own statement on 
causation regarding the disabilities claimed cannot be 
dispositive, absent consistent medical evidence of record. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski,        2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claims on appeal 
for service connection for bilateral hearing loss and 
tinnitus. The preponderance of the evidence is unfavorable on 
these claims, and hence the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See 
also Gilbert v. Derwinski,         1 Vet. App. 49, 55 (1990).

Bilateral Eye Disorder 

The Veteran argues that he has a bilateral eye disorder that 
was incurred or aggravated by active service.  Because the 
evidence does not show the presence of a disability within 
the meaning of the law, the appeal will be denied. 

Service connection is available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 
 
VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.

The February 1980 entrance examination indicates the finding 
of infection in the right eye, and tear duct problems, with 
an ophthalmological consult recommended. The ophthalmological 
clinical record indicated that the Veteran had a mild 
constriction of the right tear duct which might contribute to 
occasional conjunctival inflammation. The duct itself was 
patent. The eye examination was otherwise normal. The 
condition was not considered to restrict the Veteran's 
routine activities. He was given a prescription for 
eyeglasses. The impression was of no ocular abnormality.

The Veteran has indicated in hearing testimony that he did 
not use eyeglasses prior to service, but required them once 
separating from service. He further described having tear 
duct problems with a buildup of mucus in the eyes, for which 
he received eye drops. The Veteran stated that he continued 
to having tearing in the eye, and occasional pink eye. He 
indicated he obtained treatment for this condition at the 
Dallas VA Medical Center (VAMC).

The Board has reviewed both VA outpatient and private 
clinical records on file and finds that there is no current 
indication of any post-service symptoms or manifestations of 
the bilateral eyes. The Veteran presumably still wears 
eyeglasses at times, however, there is no record of a 
prescription, or attendant pathology as the reason for a 
vision problem. Also, under applicable regulations, 
refractive error of the eye alone is a congenital or 
developmental disorder that generally does not qualify as a 
disability for VA purposes. See 38 C.F.R. § 3.303(c). Where 
the medical evidence does not demonstrate the existence of 
the current disability claimed, there is no basis to 
establish service connection. See Moore v. Nicholson, 21 Vet. 
App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 
55, 58 (1994). See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."). Absent evidence 
of a current qualifying bilateral eye disability, this claim 
cannot be substantiated.

Provided there were competent evidence of a bilateral eye 
disorder, there would not exist a basis to ascertain a nexus 
between that disability and service. See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative).  The Veteran had a 
right eye ophthalmological disorder which clearly pre-existed 
service given the notation on his entrance examination, thus 
rebutting the presumption of soundness, but for which there 
is no indication of in-service aggravation. See 38 C.F.R. § 
3.306(a). Rather, the extent of symptomatology appears to 
have been fully noted upon service entrance with no 
recurrence in service. There is no other indication that a 
left eye disorder had any onset during service as well. 
Hence, were the requirement of a current claimed disability 
met, the essential element of a causal relationship to 
service has not been demonstrated. 

Accordingly, the Board is denying the claim for service 
connection for a bilateral eye disorder. Since the 
preponderance of the evidence is unfavorable on the claim, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


Sleep Apnea 

On the February 1980 service entrance examination the Veteran 
reported a history of difficulty in getting to sleep, 
indicated as a normal childhood disease. 

A July 2007 comprehensive physical evaluation at a private 
clinic indicates following a sleep study an impression of 
mostly REM-related obstructive sleep apnea with mild to 
significant oxygen desaturations. 

The criteria for service connection for sleep apnea are not 
met, given the absence of competent evidence relating this 
disorder to an incident of the Veteran's service. The initial 
diagnosis of sleep apnea is dated from more than 25 years 
after separation, and indicates a clear lack of continuity of 
symptomatology from separation onwards. See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000)               (a lengthy 
period without complaint or treatment is evidence that there 
has not been a continuity of symptomatology, and weighs 
heavily against the claim). There is no precipitating injury 
or other event from service which is readily apparent as a 
cause of sleep apnea. The record is further absent a medical 
opinion linking, or suggesting a linkage between sleep apnea 
and the Veteran's service. As there is no basis to 
demonstrate a causal connection between sleep apnea and 
service, the element of a nexus has not been met. The Board 
is therefore denying the claim for service connection for 
sleep apnea. 

Petitions to Reopen

A.	Ankle Injuries

In an August 2004 rating decision, the RO denied the 
Veteran's original claim for service connection for bilateral 
ankle injuries. The stated basis for the denial was the 
service treatment records failed to disclose any record of 
treatment for conditions of the ankles. The Veteran did not 
file a timely notice of disagreement (NOD) to commence the 
appeal process, and the August 2004 rating decision therefore 
became final and binding on the merits. See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.201.

Also, a December 2004 rating decision denied service 
connection for hypertension on the grounds that there was no 
record of such disorder in service, or otherwise linking a 
recent private clinical diagnosis to the Veteran's service. 
The Veteran    did not appeal this determination as well, and 
it became final on the merits.
 
When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The element of the Veteran's claim upon which both denials 
for ankle disorders and hypertension were premised, a causal 
nexus to service, must be reasonably substantiated to warrant 
reopening the claims. Additional evidence since associated 
with the record consists of a July 2007 private physician's 
evaluation, an August 2008 VA audiological examination, VA  
outpatient treatment records dated from January 2008 to March 
2009, and the Veteran's hearing testimony. 

A July 2007 comprehensive physical evaluation from a private 
clinic denotes the Veteran's complaint of moderate static 
pain without medication in his left ankle region, following a 
work-related injury, estimated at 5/10 in level of severity. 
Range of motion studies were completed that showed up to 40 
percent lost mobility in one or more planes of motion 
pertaining to the left ankle. The Veteran further described 
several additional forms of functional limitation including 
in motions necessary to lift and carry objects incidental to 
his employment, and also related to other identified injuries 
to the hip, lower back, head and knee. 

The above documentation clearly relates current left ankle 
pain and discomfort to the occurrence of a post-service 
occupational injury, and does not posit or suggest the 
existence of any likely connection to an incident of service. 
There is also no reference at any point to similar impairment 
affecting the right ankle, or for that mater involving 
hypertension. 

The August 2008 VA examination is limited in scope to the 
evaluation and diagnosis of claimed bilateral hearing loss 
and tinnitus.

VA outpatient records are absent reference to incidents of 
diagnosis and treatment for either bilateral ankle disorders, 
or hypertension. 

The Veteran's hearing testimony alludes to having had a left 
ankle injury in service when the ankle twisted during basic 
training, and hypertension in service as well. These 
statements are not objectively corroborated on review of 
service records, or any additional new evidence. The Court 
has generally held that lay testimony       does not comprise 
a basis to reopen a claim where the determinative issue is 
that involving medical causation. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993). 

Accordingly, the newly received evidence does not establish 
the element of a medical nexus to service for either ankle 
disorders, or hypertension based upon competent medical 
evidence demonstrating the same. Hence, new and material 
evidence has not been received to reopen the claim for 
service connection for fatigue. 38 C.F.R. § 3.156. As the 
criteria for new and material evidence to reopen the claim 
have not been met, the benefit-of-the-doubt doctrine does not 
apply, and the petition to reopen must be denied. See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for sleep apnea is denied.

The petition to reopen a claim for service connection for a 
right ankle injury is denied.

The petition to reopen a claim for service connection for a 
left ankle injury is denied.

The petition to reopen a claim for service connection for 
hypertension is denied.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


